


EXHIBIT 10.1


AMENDMENT NO. 4 TO EMPLOYMENT AGREEMENT


This Amendment No. 4 to Employment Agreement (this "Amendment") is entered into
as of July 24, 2014, between WILLIAM P. LIVEK ("Executive") and RENTRAK
CORPORATION, an Oregon corporation ("Corporation").
WHEREAS, Executive and Corporation are parties to an Employment Agreement dated
as of June 15, 2009, amended as of November 6, 2011, October 1, 2013, and
June 10, 2014 (the "Agreement");
WHEREAS, Executive and Corporation desire to enter into this Amendment in order
to secure Executive's services to the Corporation over a longer term of
employment than is provided in the Agreement, and containing the additional
terms set forth herein;
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other valuable consideration, the parties hereby agree as follows:
1.    Term. Section 1.2 of the Agreement is amended to provide that the Term
will expire on June 30, 2024.
2.    Compensation Review. Executive and the Corporation intend to review
Executive’s compensation payable pursuant to Section 2 of the Agreement during
calendar year 2019 for the purpose of making increases to such compensation as
may be mutually agreed upon by Executive and the Corporation for the remaining
five years of the agreement.
3.    General. Except as specifically amended hereby, the Agreement shall
continue in force and effect under its existing terms.
The parties have executed this Amendment as of the date stated above.


 
 
RENTRAK CORPORATION
 
 
 
 
 
 
/s/ William P. Livek
 
By:
/s/ David I. Chemerow
 
William P. Livek
 
Name:
David I. Chemerow
 
 
 
Its:
COO & CFO
 
 
 
 
 
 







